Case 3:18-mj-71724-SK Document 1-2 Filed 12/05/18 Page 1 of 10




               EXHIBIT B




                                    3   18

                                                             SK
             Case
             Case 3:18-mj-71724-SK
                  4:18-cv-00806-SBA Document
                                     Document1-2
                                               58 Filed
                                                   Filed12/05/18
                                                         03/05/18 Page
                                                                   Page21ofof10
                                                                              9



1    DAVID C. SHONKA
2    Acting General Counsel

3    SARAH SCHROEDER, Cal. Bar No. 221528
     ROBERTA TONELLI, Cal. Bar No. 278738
4    EVAN ROSE, Cal. Bar No. 253478
     Federal Trade Commission
5    901 Market Street, Suite 570
6    San Francisco, CA 94103
     sschroeder@ftc.gov, rtonelli@ftc.gov, erose@ftc.gov
7    Tel: (415) 848-5100; Fax: (415) 848-5184

8
                                UNITED STATES DISTRICT COURT
9                             NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
10

11

12    FEDERAL TRADE COMMISSION,                        Case No. 4:18-cv-00806-SBA
13                           Plaintiff,                DECLARATION OF EMIL T.
14                                                     GEORGE IN SUPPORT OF
                       vs.                             FEDERAL TRADE COMMISSION’S
15                                                     MOTION FOR PRELIMINARY
      AMERICAN FINANCIAL BENEFITS                      INJUNCTION
16    CENTER, a corporation, also d/b/a AFB and AF
      STUDENT SERVICES;
17

18    AMERITECH FINANCIAL, a corporation;

19    FINANCIAL EDUCATION BENEFITS
      CENTER, a corporation; and
20
      BRANDON DEMOND FRERE, individually
21    and as an officer of AMERICAN FINANCIAL
22    BENEFITS CENTER, AMERITECH
      FINANCIAL, and FINANCIAL EDUCATION
23    BENEFITS CENTER,

24                              Defendants.
25

26

27

28
          DECLARATION OF EMIL T. GEORGE IN SUPPORT OF FEDERAL TRADE
              COMMISSION’S MOTION FOR PRELIMINARY INJUNCTION
                               4:18-CV-00806-SBA
     Case
     Case 3:18-mj-71724-SK
          4:18-cv-00806-SBA Document
                             Document1-2
                                       58 Filed
                                           Filed12/05/18
                                                 03/05/18 Page
                                                           Page32ofof10
                                                                      9




                       DECLARATION OF EMIL T. GEORGE
                           Pursuant to 28 U.S.C. §1746

I, Emil T. George, declare and state as follows:

1.     I am employed by the Federal Trade Commission (“FTC”) in Washington, D.C.

as a Forensic Accountant. My work address is 600 Pennsylvania Ave., N.W.,

Washington, D.C. 20580. I have worked at the FTC since September 2012. Prior to

starting at the FTC, I was the Assistant Inspector General for Audits at the National

Labor Relations Board for more than 12 years.

2.     At the FTC, I provide forensic accounting assistance to trial attorneys and

investigators. I am a Certified Public Accountant with the State of Maryland and hold a

Bachelor of Science degree in Accounting from the University of Maryland.

3.     The following facts are known to me personally and, if called as a witness, I

would testify to the matters set forth in the following paragraphs.

4.     In my capacity as a forensic accountant at the FTC, I was assigned to work on the

American Financial Benefits Center and Ameritech Financial matter. In connection

therewith, I reviewed records of corporate bank accounts produced in response to Civil

Investigative Demands issued by the FTC (“bank accounts of interest”). A listing of the

bank accounts of interest, related business names and time periods covered, and account

balances as of the last statement reviewed is included as Attachment A. I prepared

summaries of these records as detailed below.

5.     To conduct this review, I used, where appropriate, the Comprehensive Financial

Investigations Solution (“CFIS”), a financial investigation tool from Actionable

Intelligence Technologies, Incorporated. CFIS is utilized, inter alia, by the Internal

Revenue Service, the Federal Bureau of Investigation, the Organized Crime Drug


                                                                        George Declaration
     Case
     Case 3:18-mj-71724-SK
          4:18-cv-00806-SBA Document
                             Document1-2
                                       58 Filed
                                           Filed12/05/18
                                                 03/05/18 Page
                                                           Page43ofof10
                                                                      9


Enforcement Task Force, a number of U.S. Attorney’s offices, and the United States

Secret Service. Among other things, CFIS uses proprietary technology to convert paper

and/or electronic account records from financial institutions into an investigative database

that can be searched, analyzed, and used to issue a variety of reports, Microsoft Excel

spreadsheets, and other exhibits.

6.     The first step in using CFIS is to load the bank statements. After the statements

are loaded, CFIS imports and processes the bank statements using Intelligent Document

Analyzers that rely on proprietary algorithms and Optical Character Recognition

technology to create a searchable database. Intelligent Document Analyzers are

document format readers associated with a particular bank statement. After a bank

statement has been indexed and processed, the CFIS database record for that statement

must be reconciled with the original version of the statement obtained in the proceeding

(i.e., the statement produced by a bank) to ensure accuracy. After the statements have

been loaded, processed and reconciled, more detailed documents like checks, deposits,

and wire transfers can be loaded into the system.

7.     In the instant matter, I used CFIS to generate a table containing the transactions

for the bank accounts of interest. I then exported the table into Excel. I used the Excel

statements from CFIS to sort the account transactions by category (e.g., Wire Transfers

In, Online Payments) and/or remarks (which provide some details on the transaction) to

identify transfers, payments, or receipts of interest. I also entered details of checks paid

that were, generally, $1,000 or more into the Excel report.

Gross Receipts

8.     I calculated gross receipts. My calculation of gross receipts added all credits for

the accounts of interest at Attachment A. From this amount, I subtracted refunds and

chargebacks along with other transactions that would not be considered to be consumer
                                              2                          George Declaration
      Case
      Case 3:18-mj-71724-SK
           4:18-cv-00806-SBA Document
                              Document1-2
                                        58 Filed
                                            Filed12/05/18
                                                  03/05/18 Page
                                                            Page54ofof10
                                                                       9


receipts such as transactions between American Financial Benefits Center’s and

Ameritech Financial’s accounts, returned checks, and returned deposits. By my

calculation, gross receipts totaled $28,053,681.99. My calculation is at Attachment B.

Payments between Companies

9.     This declaration includes the activity for two companies – American Financial

Benefits Center and Ameritech Financial. By my calculation, American Financial

Benefits Center made 34 transfers totaling $2,485,000.00 to Ameritech Financial. A

schedule detailing these transactions is at Attachment C.

Payments to Possible Family Members and Related Companies

10.    I identified payments to Andre Frere, Gloria Frere, Justin Frere, and Sonoma

Stainless.

11.    By my calculation, American Financial Benefits Center made five payments

totaling $390,000.00 to Andre and Gloria Frere jointly. A schedule detailing these

transactions is at Attachment D.

12.    By my calculation, American Financial Benefits Center made nine payments

totaling $263,491.87 to Justin Frere. A schedule detailing these transactions is at

Attachment E.

13.    By my calculation, American Financial Benefits Center made seven payments

totaling $137,285.21 to Gloria Frere. A schedule detailing these transactions is at

Attachment F.

14.    By my calculation, American Financial Benefits Center made six payments

totaling $73,408.00 to Sonoma Stainless, Inc. I understand that Andre Frere is listed on

documents filed with the California Secretary of State as CEO and Director of Sonoma

Stainless. A schedule detailing these transactions is at Attachment G.



                                             3                         George Declaration
      Case
      Case 3:18-mj-71724-SK
           4:18-cv-00806-SBA Document
                              Document1-2
                                        58 Filed
                                            Filed12/05/18
                                                  03/05/18 Page
                                                            Page65ofof10
                                                                       9


Other Payments

15.    I understand that American Financial Benefits Center and Ameritech Financial are

located in Northern California. By my calculation, $128,866.67 was paid from the

accounts of interest at Attachment A to airlines, hotels, resorts, casinos, cruise lines, and

similar companies. There were also returns totaling $944.56. A schedule detailing these

transactions is at Attachment H.

16.    By my calculation, 34 payments totaling $202,802.35 were paid from the

accounts of interest at Attachment A to automotive and motorsports companies. A

schedule detailing these transactions is at Attachment I.

17.    By my calculation, $253,735.78 was paid from the accounts of interest at

Attachment A to companies that provide building, landscaping, and related supplies and

services. There were also returns totaling $6,394.09. A schedule detailing these

transactions is at Attachment J.

18.    By my calculation, 81 payments totaling $384,480.69 were payments from the

accounts of interest at Attachment A to law firms. This includes $29,065.00 paid to

Lodmell & Lodmell PC. Lodmell’s website includes asset protection as one of the

services that the firm provides. A schedule detailing these transactions is at

Attachment K.

19.    I identified payments to Cameron Henry, LLC. By my calculation, 106 payments

totaling $615,246.84 were paid from the accounts of interest at Attachment A to Cameron

Henry, LLC. A schedule detailing these transactions is at Attachment L



Advertising and Marketing

20.    It is my understanding that Citracado Market Advisors, Sapphire Direct, Inc. and

Encore Direct Marketing provide advertising and marketing services. Payments to these
                                              4                           George Declaration
      Case
      Case 3:18-mj-71724-SK
           4:18-cv-00806-SBA Document
                              Document1-2
                                        58 Filed
                                            Filed12/05/18
                                                  03/05/18 Page
                                                            Page76ofof10
                                                                       9


companies are summarized in the following paragraphs and schedules detailing these

transactions appear as attachments.

21.    By my calculation, 150 payments totaling $2,753,411.61 were paid from the

accounts of interest at Attachment A to Citracado Market Advisors. A schedule detailing

these transactions is at Attachment M.

22.    By my calculation, 109 payments totaling $2,589,797.64 were paid from the

accounts of interest at Attachment A to Sapphire Direct, Inc. A schedule detailing these

transactions is at Attachment N.

23.    By my calculation, 18 payments totaling $123,790.00 were paid from the

accounts of interest at Attachment A to Encore Direct Marketing. A schedule detailing

these transactions is at Attachment O.

Payments to Key Personnel

24.    I was provided reports from Paychex, a third-party payroll service for both

American Financial Benefits Center and Ameritech Financial for the period January 1,

2013 through July 18, 2017. I used this information to identify payments to certain

employees. The following table shows payments to each of these people, by period,

made by Paychex on behalf of both American Financial Benefits Center and Ameritech

Financial.




                                            5                         George Declaration
       Case
       Case 3:18-mj-71724-SK
            4:18-cv-00806-SBA Document
                               Document1-2
                                         58 Filed
                                             Filed12/05/18
                                                   03/05/18 Page
                                                             Page87ofof10
                                                                        9


                                    Payments to Key Personnel

                                                                                           Brandon
                                         Matthew A Woods         Thomas Knickerbocker       Frere
                                       American                  American                  American
                                       Financial                 Financial                  Financial
                                       Benefits     Ameritech    Benefits     Ameritech     Benefits
          Year            Quarter       Center      Financial     Center      Financial      Center
                 2014   1st                                        6817.39                    3,800.00
                        2nd                                      10,711.47                  24,700.00
                        3rd                                      17,181.71                  41,700.00
                        4th                                      17,499.36                  24,700.00
                 2015   1st                                      17,009.67                  38,700.00
                        2nd              9,539.62                18,105.70                  24,700.00
                        3rd             12,680.20                30,271.70                  24,700.00
                        4th             15,385.00       970.00   28,967.10       3963.97    26,600.00
                 2016   1st                          15,620.00                 29,567.64    22,800.00
                        2nd                          21,410.00                 40,950.00    24,700.00
                        3rd                          22,707.00                 48,700.00    26,600.00
                        4th                          19,200.00                 47,016.00    22,800.00
                 2017   1st                          22,400.00                 58,854.00    26,600.00
                        2nd                          18,816.00                 54,402.00    22,800.00
                        3rd                                                     9,067.00      3,800.00
      Total                             37,604.82   121,123.00   146,564.10   292,520.61   359,700.00

Employee Totals
Thomas
Knickerbocker                          439,084.71
Brandon Frere                          359,700.00
Matthew A Woods                        158,727.82



Other Accounts

25.      Four accounts either received transfers from or transferred funds to the accounts

of interest in Attachment A. These in total exceeded $250,000.00 for each account. I did

not have information identifying the owners of these four accounts when I performed my

analysis. Transactions with these accounts are summarized in the following paragraphs

and schedules detailing these transactions appear as attachments.

26.      By my calculation, an account ending in 7970 received transfers totaling

$3,516,411.00 from the accounts of interest at Attachment A. Also, the accounts of



                                               6                         George Declaration
     Case
     Case 3:18-mj-71724-SK
          4:18-cv-00806-SBA Document
                             Document1-2
                                       58 Filed
                                           Filed12/05/18
                                                 03/05/18 Page
                                                           Page98ofof10
                                                                      9


interest at Attachment A received transfers totaling $352,000.00 from the account ending

in 7970. A schedule detailing these transactions is at Attachment P.

   27. By my calculation, an account ending in 2303 received transfers totaling

$1,012,084.76 from the accounts of interest at Attachment A. Also, the accounts of

interest at Attachment A received transfers totaling $17,400.00 from the account ending

in 2303. A schedule detailing these transactions is at Attachment Q.

   28. By my calculation, an account ending in 8915 received transfers totaling

$271,814.37 from the accounts of interest at Attachment A. A schedule detailing these

transactions is at Attachment R.

   29. By my calculation, the accounts of interest at Attachment A received transfers

totaling $854,000.00 from an account ending in 5475. Also, an account ending in 5475

received a transfer in the amount of $25,000.00 from the accounts of interest at

Attachment A. A schedule detailing these transactions is at Attachment S.

Payments Summary

   30. I also identified who received payments from the accounts of interest at

Attachment A. These accounts had approximately $31 million of payments. I

summarized these payments and determined the percentage of the total went to each

payee. A schedule containing 99 percent of these payments appears as Attachment T.

The column labeled “Percent” in Attachment T shows the percentage of the total amount

that went to the specific Payee listed in the row. The column labeled “Accumulated

Percentage” reflects the combined percentage of the total amount paid from the accounts

of interest at Attachment A to the Payee listed in that row, and all Payees listed

previously in the chart (for example, the Accumulated Percentage listed in row 3 reflects

the total amount paid to Payees in rows 1-3).



                                             7                          George Declaration
     Case
      Case3:18-mj-71724-SK
           4:18-cv-00806-SBADocument
                              Document
                                     1-258 Filed
                                            Filed12/05/18
                                                  03/05/18 Page
                                                            Page109 of
                                                                    of 10
                                                                       9


I declare under penalty of perjury that the foregoing is true and correct.


   Executed on SeptemberJ '-, 2017.



                                                      Emil T. George         '




                                             8                          George Declaration
